Denied and Opinion Filed February 2, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00938-CV

                        IN RE L.C. AKA S.R.M., Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-20-07925-Y

                        MEMORANDUM OPINION
                  Before Justices Myers, Molberg, and Goldstein
                            Opinion by Justice Myers
      In their October 27, 2020 petition for writ of mandamus, relators challenge

the trial court’s order granting real party in interest’s petition for bill of review,

which set aside the final order of adoption and reopened the case. After reviewing

relators’ petition, real party’s response, and the mandamus record, we conclude that

relators have failed to comply with the requirements of Texas Rule of Appellate

Procedure 52 in such a manner that precludes us from conducting a meaningful

review of the trial court’s order. Accordingly, we deny relators’ petition for writ of
mandamus. See TEX. R. APP. P. 52.8(a). We also lift our stay order issued on

November 25, 2020.



                                      /Lana Myers/
                                      LANA MYERS
                                      JUSTICE


200938F.P05




                                    –2–